J. B. McPHERSON, District Judge.
The cases referred to by the plaintiff in support of his statement do not, I think, go as far as he supposes. If a trespass has been committed upon either person or property, he who procures or helps, even at a distance, may be liable equally wjth him who applies the injurious force. But I do not understand it to be the law that he who in good faith asserts his ownership of property that is in the custody of a bailee, or of some indifferent person, may not give notice of his claim to the bailee, except at the risk of being cast in damages if the assertion turns out after-wards to be mistaken. Nothing else appears in the present case, and in my opinion, therefore, the action cannot be sustained.
The question has been decided in favor of the defendant by the Supreme Court of Pennsylvania. Norcross v. Otis, 152 Pa. 481, 25 Atl. 575, 34 Am. St. Rep. 669.
The fifth ground of demurrer is sustained.